
	
		II
		111th CONGRESS
		1st Session
		S. 219
		IN THE SENATE OF THE UNITED STATES
		
			January 13, 2009
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the sale of approximately 25 acres of
		  public land to the Turnabout Ranch, Escalante, Utah, at fair market
		  value.
	
	
		1.DefinitionsIn this Act:
			(1)Federal
			 landThe term Federal land means the approximately
			 25 acres of Bureau of Land Management land identified on the map as
			 Lands to be conveyed to Turnabout Ranch.
			(2)MapThe
			 term map means the map entitled Turnabout Ranch
			 Conveyance dated May 12, 2006, and on file in the office of the
			 Director of the Bureau of Land Management.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)MonumentThe
			 term Monument means the Grand Staircase-Escalante National
			 Monument located in southern Utah.
			(5)Turnabout
			 RanchThe term Turnabout Ranch means the Turnabout
			 Ranch in Escalante, Utah, owned by Aspen Education Group.
			2.Conveyance of
			 Federal land to Turnabout Ranch
			(a)In
			 generalNotwithstanding the land use planning requirements of
			 sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1712, 1713), if not later than 30 days after completion of the appraisal
			 required under subsection (b), Turnabout Ranch of Escalante, Utah, submits to
			 the Secretary an offer to acquire the Federal land for the appraised value, the
			 Secretary shall, not later than 30 days after the date of the offer, convey to
			 Turnabout Ranch all right, title, and interest to the Federal land, subject to
			 valid existing rights.
			(b)AppraisalNot
			 later than 90 days after the date of enactment of this Act, the Secretary shall
			 complete an appraisal of the Federal land. The appraisal shall be completed in
			 accordance with the Uniform Appraisal Standards for Federal Land
			 Acquisitions and the Uniform Standards of Professional Appraisal
			 Practice. All costs associated with the appraisal shall be born by
			 Turnabout Ranch.
			(c)Payment of
			 considerationNot later than 30 days after the date on which the
			 Federal land is conveyed under subsection (a), as a condition of the
			 conveyance, Turnabout Ranch shall pay to the Secretary an amount equal to the
			 appraised value of the Federal land, as determined under subsection (b).
			(d)Costs of
			 conveyanceAs a condition of the conveyance, any costs of the
			 conveyance under this Act shall be paid by Turnabout Ranch.
			(e)Disposition of
			 proceedsThe Secretary shall deposit the proceeds from the
			 conveyance of the Federal land under subsection (a) in the Federal Land Deposit
			 Account established by section 206 of the Federal Land Transaction Facilitation
			 Act (43 U.S.C. 2305), to be expended in accordance with that Act.
			3.Modification of
			 monument boundaryWhen the
			 conveyance authorized by section 2 is completed, the boundaries of the Grand
			 Staircase-Escalante National Monument in the State of Utah are hereby modified
			 to exclude the Federal land conveyed to Turnabout Ranch.
		
